Name: Commission Regulation (EEC) No 632/85 of 12 March 1985 amending Regulation (EEC) No 2182/77 with respect to the release of the purchasing security on certain sales of beef
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  prices;  food technology;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|31985R0632Commission Regulation (EEC) No 632/85 of 12 March 1985 amending Regulation (EEC) No 2182/77 with respect to the release of the purchasing security on certain sales of beef Official Journal L 072 , 13/03/1985 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 18 P. 0131 Spanish special edition: Chapter 03 Volume 34 P. 0010 Swedish special edition: Chapter 3 Volume 18 P. 0131 Portuguese special edition Chapter 03 Volume 34 P. 0010 *****COMMISSION REGULATION (EEC) No 632/85 of 12 March 1985 amending Regulation (EEC) No 2182/77 with respect to the release of the purchasing security on certain sales of beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Article 15 (2) of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (2) provides that the security to be lodged by the purchaser shall only be released when the purchaser has fulfilled the obligations laid down in the said Regulation and the terms of the sale contract; Whereas Article 4 of Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 1560/84 (4), provides that a security intended to guarantee that the products are processed must be lodged; whereas this security is to be liberated when the operator has respected all his undertakings; Whereas, owing to this security for processing, it does not seem necessary to retain the first security until the operator provides proof that the products have been processed; whereas, therefore, it seems advisable to amend Regulation (EEC) No 2182/77 by derogating from Article 15 of Regulation (EEC) No 2173/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The following Article 8a is hereby added to Regulation (EEC) No 2182/77; 'Article 8a By way of derogation from the second indent of Article 15 (2) (a) and the second indent of Article 15 (2) (b) of Regulation (EEC) No 2173/79, and without prejudice to Article 16 thereof, the security referred to in Article 15 (1) of that Regulation shall be released at once: - if the purchaser has not withdrawn his application or his tender, and - when the purchaser has paid for the full amount of the product as fixed in the contract.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 251, 5. 10. 1979, p. 12. (3) OJ No L 251, 1. 10. 1977, p. 60. (4) OJ No L 150, 6. 6. 1984, p. 11.